Citation Nr: 0804336	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for specific antibody 
production deficiency, claimed as an immune system disorder.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for gastroesophageal 
reflux disease.

6.  Entitlement to service connection for residuals of a 
right clavicular fracture.

7.  Entitlement to service connection for calcific tendonitis 
of the bilateral shoulders.

8.  Entitlement to service connection for status post 
fracture of the right patella.

9.  Entitlement to service connection for osteoarthritis of 
both knees.

10.  Entitlement to service connection for obesity and 
hyperlipidemia.

11.  Entitlement to service connection for night sweats, also 
claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

12.  Entitlement to service connection for bilateral tinea 
pedis, also claimed as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

13.  Entitlement to service connection for peripheral 
neuropathy, also claimed as due to an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.

14.  Entitlement to service connection for fatigue, also 
claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

15.  Entitlement to service connection for joint pain, also 
claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

16.  Entitlement to service connection for hyperkeratotic 
buildup of the feet, secondary to tibial varum, also claimed 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.

17.  Entitlement to service connection for memory loss, also 
claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

18.  Entitlement to service connection for a respiratory 
disorder, also claimed as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

19.  Entitlement to service connection for septoplasty to 
correct septal deviation, also claimed as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

20.  Entitlement to service connection for sinusitis, with 
polyps and vasomotor rhinitis, also claimed as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

21.  Evaluation of tinnitus, currently rated 10 percent 
disabling.

22.  Evaluation of status post fractured left acetabulum, 
currently rated noncompensable.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1978 
and from February to June 1991.  He also had an unverified 
period of reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2004, the veteran requested a hearing before the 
Board.  In October 2007, the Board informed the veteran that 
he was scheduled for his requested hearing in January 2008.  
However, in a statement dated in October 2007, the veteran 
indicated that he would be unable to attend this hearing, and 
he wanted his case forwarded to the Board for a decision on 
the record.

The issues of evaluation of status post fractured left 
acetabulum, currently rated noncompensable, and entitlement 
to service connection for an immune system disorder, a 
respiratory disorder, septoplasty to correct septal 
deviation, and sinusitis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability for 
VA purposes.

2.  Hypertension was manifest in service.

3.  The veteran has no disability manifested by high 
cholesterol that is due to active service.

4.  Gastroesophageal reflux disease was not manifest during 
service and is not related to the veteran's active service.

5.  Residuals of a right clavicular fracture were not 
manifest during service, or within a year after discharge, 
and are not related to the veteran's active service.

6.  Calcific tendonitis of the bilateral shoulders was not 
manifest during service and is not related to the veteran's 
active service.

7.  Status post fracture of the right patella was not 
manifest during service and is not related to the veteran's 
active service.

8.  Osteoarthritis of both knees was not manifest during 
service, or within one year of discharge, and is not related 
to the veteran's active service.

9.  Obesity and hyperlipidemia were not manifest during 
service and are not related to the veteran's active service.

10.  Night sweats were not manifest during service and are 
not related to the veteran's active service.

11.  Tinea pedis was not manifest during service and is not 
related to the veteran's active service.

12.  Peripheral neuropathy was not manifest during service or 
within one year of separation and is not related to the 
veteran's active service.

13.  Fatigue was not manifest during service and is not 
related to the veteran's active service.

14.  Joint pain was not manifest during service and is not 
related to the veteran's active service.

15.  Hyperkeratotic buildup of the feet was not manifest 
during service and is not related to the veteran's active 
service.

16.  Memory loss was not manifest during service and is not 
related to the veteran's active service.

17.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

18.  Night sweats, bilateral tinea pedis, peripheral 
neuropathy, fatigue, joint pain, hyperkeratotic buildup of 
the feet, and memory loss are not related to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.

19.  The veteran's service-connected tinnitus is assigned a 
10 percent evaluation, the maximum evaluation authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code 
7101, Note 1 (2007).

3.  A disability manifested by high cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

5.  Residuals of a right clavicular fracture were not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

6.  Calcific tendonitis of the bilateral shoulders was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

7.  Status post fracture of the right patella was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

8.  Osteoarthritis of both knees was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

9.  Obesity and hyperlipidemia were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

10.  Night sweats were not incurred in or aggravated by 
service, nor are they due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

11.  Tinea pedis was not incurred in or aggravated by 
service, nor is it due to an undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

12.  Peripheral neuropathy was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service, nor is it due to an undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2007).

13.  Fatigue was not incurred in or aggravated by service, 
nor is it due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

14.  Joint pain was not incurred in or aggravated by service, 
nor is it due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

15.  Hyperkeratotic buildup of the feet was not incurred in 
or aggravated by service, nor is it due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

16.  Memory loss was not incurred in or aggravated by 
service, nor is it due to an undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

17.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in May 
2002, after the enactment of the VCAA.

A letter dated in June 2002 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed that in order to warrant a grant of 
service connection, the evidence had to show that a current 
disability was related to an injury or disease in service.  
The veteran was asked to send evidence related to his claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Since the claims for service connection are being denied, no 
effective date or rating will be assigned, so there can be no 
possibility of any prejudice to the veteran.  With regard to 
his claim of entitlement to an increased evaluation for 
tinnitus, this claim is barred as a matter of law, as 
described below, and there is no prejudice to the veteran.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


I.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See McClain v. Nicholson, No. 04-0468 (U.S. Vet. 
App. Jun. 21, 2007).

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and arthritis, 
hypertension, and organic diseases of the nervous system, 
including sensorineural hearing loss, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Bilateral Hearing Loss Disability

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2007), 
which provides the following:

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred a bilateral hearing 
loss disability.  The Board is aware that, when examined for 
retirement in September 1991, the veteran was diagnosed with 
high frequency hearing loss, which was not considered 
disabling.  In Hensley, the Court recognized that a veteran, 
for VA purposes, can have abnormal hearing, which is not a 
disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  The separation 
audiogram showed that the veteran had abnormal hearing but 
not a hearing loss disability for which service connected may 
be granted.  See id.

Post-service medical evidence regarding hearing loss includes 
only the August 2002 VA examination.  That examination report 
shows that the veteran does not have a hearing loss 
disability for VA purposes.  Specifically, none of the 
auditory thresholds in any of the frequencies was 40 decibels 
or greater.  Also, only one of the auditory thresholds in the 
left ear and none in the right ear were 26 decibels or 
greater.  Additionally, the speech recognition scores were 
both at least 94 percent.

All other evidence of record shows that the veteran's hearing 
loss does not meet the requirements to be considered a 
disability for VA purposes in accordance with 38 C.F.R. § 
3.385.  Thus, the veteran has not established that he has a 
bilateral hearing loss "disability" for VA purposes.  
Because the more probative evidence establishes that the 
veteran does not have a bilateral hearing loss disability for 
VA purposes, the claim must be denied.  See Brammer v. 
Derwinski, supra (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 
supra.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for bilateral hearing 
loss, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


Hypertension

The veteran's service retirement examination report, dated in 
September 1991, shows his blood pressure readings were 136/98 
and 130/90.

Post-service private medical records show a diagnosis of 
hypertension beginning in April 1997.  At that time, the 
veteran reported he had a two-year history of hypertension.

Having carefully reviewed the record, the Board has 
determined that service connection is warranted for 
hypertension.  We acknowledge that the veteran was not 
diagnosed with hypertension while in service.  However, he 
certainly has a current diagnosis of the disability.  In 
addition, he had hypertensive readings when examined for 
retirement in September 1991.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2007).  The record is 
insufficient to show the veteran's current diagnosis is not 
related to his hypertensive readings at retirement from duty.

Therefore, the Board finds that the evidence is at least in 
equipoise as to whether the veteran's hypertension began in 
service, and service connection is warranted.


High Cholesterol

The veteran has contended that he has high cholesterol that 
is related to his active service.  The veteran's service 
medical records are negative for any findings of high 
cholesterol.

Under applicable regulations, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that mere symptoms, or laboratory findings 
such as a high cholesterol test or proteinuria, alone, do not 
in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 239 F.3d 1356 (Fed. Cir. 2001); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  High cholesterol is a laboratory 
finding, and no medical professional has identified any 
disability associated with any laboratory results.

As noted, the Board has considered the statements of the 
veteran.  However, on issues of medical fact, diagnosis, or 
causation, his statements are not competent.  While he is 
competent to note certain symptoms and observations, the 
veteran is not competent to determine its etiology or to link 
it to service.  Accordingly, service connection is denied.  
In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, supra.


Gastroesophageal Reflux Disease

The veteran's service medical records are negative for any 
complaints or diagnoses related to gastroesophageal reflux 
disease (GERD).

A July 1999 private treatment record shows the veteran 
complained of symptoms of periodic GERD.  He used over-the-
counter medication periodically.  He denied nausea, vomiting, 
and constipation but complained of occasional diarrhea.  The 
impression was that there may be components of GERD.

In a November 1999 private clinical record, the veteran's 
physician indicated that once the veteran was started on 
anti-GERD measures and medication in July 1999, his gastric 
reflux symptoms improved.  The impression was GERD, improved 
on medication and anti-GERD measures.

In August 2002, the veteran underwent VA examination.  He 
indicated that he was diagnosed with GERD five years ago.  He 
was currently on medication but reported he never had any 
gastrointestinal bleeding.  The diagnosis was GERD by 
history.  The veteran subsequently underwent an upper 
gastrointestinal series.  There was no evidence of GERD.  
There was evidence suggestive of a gastric polyp but no 
evidence of GERD.

Based on a review of the record, the Board finds that service 
connection for GERD is not warranted.  As indicated above, 
service documents contain no complaints regarding GERD or any 
digestive disorder.  When examined for separation in 
September 1991, the veteran's abdomen was normal, and he 
reported no history of frequent indigestion or any stomach 
trouble.  Furthermore, while the veteran demonstrated 
components of GERD in July 1999 that improved by November 
1999, he has no current diagnosis of GERD, as shown in the 
August 2002 VA examination report.  Most importantly, the 
competent evidence shows there is no relationship between 
GERD and the veteran's active service.  Thus, the evidence 
preponderates against the claim, and it must be denied.  
Gilbert, supra.


Right Clavicle,  Shoulders, and Knees

The veteran has contended that he suffers from residuals of a 
right clavicle fracture, a bilateral shoulder disorder, 
status post right patella fracture, and osteoarthritis of the 
right knees that are related to his active service.

The veteran's service medical records contain no evidence of 
treatment of a right clavicle fracture or any residuals 
thereof.  Nor do they contain evidence of any treatment or 
complaints regarding the shoulders or knees.  When examined 
in June 1984, the veteran stated he was involved in a bicycle 
accident in September 1980 and fractured his right knee.  
When examined in September 1991, he stated he had another 
bicycle accident in 1985 and broke his right collar bone.  On 
examination in September 1991, the veteran's upper and lower 
extremities were normal, and no musculoskeletal defects or 
diagnoses were noted.

In August 2002, the veteran underwent VA examination.  The 
examiner noted the veteran had bilateral shoulder fractures 
at birth, which were treated conservatively and resolved.  He 
also sustained a fracture to the right clavicle in a motor 
vehicle accident in 1986.  He stated the problem was treated 
conservatively and resolved without sequelae.  He now only 
had a slight decrease in range of motion of the right 
shoulder by comparison, per the veteran's history.  The 
veteran had no evaluation or treatment for this problem 
subsequent to service, and he indicated it caused him no 
effect on his activities of daily living or his occupation.  
On examination, the shoulders showed no deformity, 
discoloration, swelling, or evidence of muscle atrophy.  He 
was nontender to palpation.  Range of motion was normal.  All 
tests were negative.  X-rays of the right shoulder showed a 
healed fracture in the middle one-third of the clavicle with 
acromioclavicular joint degenerative change.  The diagnoses 
were a healed right clavicular fracture with minimal 
osteoarthritis changes of the acromioclavicular joint and 
calcific tendonosis of both shoulders, which was 
asymptomatic.

With regard to his right knee, the veteran denied any 
problems since he injured it in 1980.  Examination of the 
knee revealed no deformity, discoloration, or swelling.  He 
was slightly tender to palpation to the left medial femoral 
condylar area, but nontender to either joint line.  Range of 
motion was normal, and all tests were negative.  X-rays 
revealed traction enthesopathy of the patella.  The diagnoses 
were healed fracture of the right patella, by history, and 
osteoarthritis of both knees, which was asymptomatic.

The evidence suggests the veteran may have fractured his 
shoulders prior to entering his initial period of service in 
July 1969.  In addition, the veteran has stated he injured 
his clavicle and right patella during a period of time 
between active duty assignments.

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.

As an initial matter, the Board finds that no pre-service 
medical records are associated with the claims file.  When 
the veteran submitted his medical history in March 1969, he 
indicated he had no significant medical history and denied 
any disorders of the knee, shoulder, or clavicle.  When 
examined in August 1969, the veteran's upper and lower 
extremities were normal, and no orthopedic defects or 
diagnoses were noted.

Subsequently, the August 2002 VA examiner noted the veteran 
fractured his shoulders shortly after birth.  This is the 
only indication that he injured his shoulders or clavicle 
prior to all active service.  Then the examiner noted the 
veteran injured his knee in 1980 and fractured his clavicle 
in 1986, between his periods of active duty.  The record 
contains no evidence demonstrating an actual diagnosis or 
treatment for the right knee, right clavicle, or shoulders 
prior to any period of service.  The veteran's May 1989 
reserve service examination shows his upper and lower 
extremities were normal, and he reported no history of any of 
the claimed injuries.  Therefore, while the veteran reported 
pre-service injuries, the Board finds that this is not clear 
and unmistakable evidence to rebut the presumption of 
soundness with regard to the veteran's right clavicle, 
shoulders, and knees.  See Gahman v. West, 12 Vet. App. 406 
(1999).  Thus, we turn to the analysis of whether any of the 
claimed disabilities was incurred in service.

As indicated above, the veteran's service medical records are 
silent for any complaints or treatment related to his knees, 
right clavicle, or shoulders.  When examined for separation 
in September 1991, the veteran's upper and lower extremities 
were normal, and no defect or diagnosis was noted with regard 
to the veteran's knees, right clavicle, or shoulders.  The 
post-service records are negative for any treatment or 
diagnosis related to the knees, right clavicle or shoulders 
until the August 2002 VA examination, during which the 
veteran was diagnosed with osteoarthritic changes of the 
acromioclavicular joint more than ten years after separation 
from service, asymptomatic calcific tendonosis of the 
shoulders, a healed fracture of the right patella, by 
history, and osteoarthritis of the knees.  Conclusively, the 
evidence establishes the veteran's currently diagnosed 
osteoarthritis of the right clavicle and knees and calcific 
tendonosis of the shoulders are not related to his service.  
The service medical records show the veteran did not suffer a 
fracture or injury of his right knee, right clavicle or 
shoulders in service, and the veteran has not stated 
otherwise.  He never sought treatment while on active duty 
for any symptoms associated with his clavicle, shoulders, or 
knees.  Nor did he demonstrate osteoarthritis either in 
service or within the first post-service year.

In sum, the preponderance of the evidence is against the 
service connection claims for residuals of a right clavicular 
fracture, calcific tendonitis of the bilateral shoulders, 
status post fracture of the right patella, and osteoarthritis 
of both knees, and the claims are denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally balanced, 
in this regard, it does not apply.  Gilbert, supra.


Obesity and Hyperlipidemia

The veteran has contended that he has been diagnosed with 
obesity and hyperlipidemia that is due to his active service.

The Court has held that 'Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.'  Brammer v. Brown, supra; see also Rabideau v. 
Derwinski, supra.  VA has noted in public documents that 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).  VA statutes specifically 
provide that service connection may be granted for a 
"disability" resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110.

In this case, the Board notes the facts are not in dispute 
and that the medical evidence of record includes findings of 
hyperlipidemia.  The Board notes, however, that 
hyperlipidemia is not a disability for VA compensation 
purposes.  Nor is there any evidence of a chronic disability 
having been incurred as a result of hyperlipidemia.  The 
Court has held that, in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Therefore, the Board finds entitlement to 
service connection for hyperlipidemia must be denied as a 
matter of law.

Regarding the claim of entitlement to service connection for 
obesity, the service medical records show that during service 
the veteran had gained weight from the time that he entered 
service to the time of his last discharge.  However, he was 
never diagnosed with obesity or any abnormality of his 
endocrine system.

Post-service medical evidence shows diagnoses of obesity but 
not until August 2002, more than ten years since separation 
from service.  The medical evidence establishes that the 
veteran's weight gain and his current obesity are not linked 
to service or due to some underlying disease process, to 
include an endocrine disorder that began during or as the 
result of service.  Absent competent evidence which suggests 
that the veteran's obesity constitutes a chronic disability 
linked to service, service connection is not warranted.  See 
Hickson v. West, supra.  Thus, the evidence preponderates 
against the veteran's claim.  Gilbert v. Derwinski, supra.


Night Sweats

The veteran seeks service connection for a disability 
manifested by night sweats.

Upon review, however, there is no separate diagnosed medical 
condition causing this symptom.

Service medical records and post-service records show no 
complaints or diagnoses of sleep irregularities or night 
sweats.

Although the veteran has argued that he has a current 
disability manifested by night sweats related to service, the 
presence of nightsweats is not confirmed and certainly not 
shown to a degree of 10 percent.  In order for a veteran to 
qualify for entitlement to compensation under 38 U.S.C. §§ 
1110, 1131, the veteran must prove existence of a disability, 
and one that has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Additionally, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In sum, the preponderance of the evidence is against the 
service connection claim for a disability manifested by night 
sweats, and the claim is denied.  In making this decision, 
the Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert, supra.


Tinea Pedis and Hyperkeratotic Buildup of the Feet

The veteran has contended that he has tinea pedis and 
hyperkeratotic buildup of the feet that are related to his 
military service.

The veteran's service medical records contain no complaints 
regarding his feet or skin.  In September 1991, his skin and 
feet examinations were normal.

In August 2002, the veteran underwent VA examination.  He 
complained of recurrent pruritic vesiculation involving the 
medial left heel and proximal margin of the left longitudinal 
arch.  He had it for ten years, and it intermittently 
improved with topical antifungal therapy.  He also complained 
of dried callused skin involving both heels with fissuring 
for the last five years.  On examination, the veteran was 
clear regarding tinea pedis and vesiculation of the feet.  He 
exhibited a mild tibial varum.  Hyperkeratotic buildup was 
present on the plantar posterior and lateral margins of the 
heels.  The diagnoses were recurrent tinea pedis, primarily 
involving the left foot but presently quiescent, and 
hyperkeratotic buildup of the heels, likely secondary to mild 
tibial varum.

Based on the evidence, the Board concludes that, although the 
veteran has a current diagnosis of tinea pedis and 
hyperkeratosis, the evidence establishes he did not have 
these disorders while on active duty.  Most importantly, the 
evidence shows there is no relationship between the veteran's 
service and his current diagnosis of tinea.  Additionally, 
the VA examiner indicated his hyperkeratotic buildup of the 
heels was secondary to his tibial varum.  The evidence shows 
the veteran's hyperkeratosis is not directly related to his 
active service.

In sum, the preponderance of the evidence is against the 
service connection claims for tinea pedis and hyperkeratotic 
buildup of the feet, and the claims are denied.  In making 
this decision, the Board has considered the benefit of the 
doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert, supra.


Peripheral Neuropathy, Fatigue, and Joint Pain

The veteran has claimed entitlement to service connection for 
peripheral neuropathy, fatigue, and joint pain.

His service medical records contain no evidence of diagnosis 
of or treatment for peripheral neuropathy, fatigue, joint 
pain, or any related symptoms.

The Board notes that the veteran's post-service private 
medical records show he complained of hip pain.  However, 
service connection for this disability was awarded in 
November 2002.

December 1998 and January 1999 private treatment records show 
the veteran complained of pain in his left ankle and foot.

In August 2002, the veteran underwent VA peripheral nerves 
examination.  He stated he was diagnosed with diabetes 
mellitus in March 2002.  Recently, he had some paresthesias 
over the right ankle.  He denied numbness or burning in his 
hands or feet but had occasional tingling in the right ankle.  
On examination, the veteran's neurological testing was 
normal.  There was no clinical evidence of peripheral 
neuropathy.  He had normal motor reflex and sensory testing.

In August 2002, the veteran underwent VA feet examination.  
He complained of numbness involving the right foot more than 
the left since the year 2000.  The diagnosis was probable 
evolving peripheral polyneuropathy of diabetes and/or 
neurologic symptoms, secondary to poor glycemic control.

In August 2002, the veteran underwent VA examination for 
chronic fatigue syndrome.  He stated he developed some 
fatigue in the summer of 1991, but this was pretty much gone.  
He did not have much fatigue anymore.  He also denied any 
chronic pain syndrome.  He denied any pain whatsoever.  As to 
diagnostic impression, the examiner noted there was no 
evidence of fibromyalgia or chronic fatigue syndrome.

Although the veteran has argued that he has current 
disabilities manifested by peripheral neuropathy, fatigue, 
and joint pain, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, supra.  
While the veteran is competent to describe his symptoms, 
without a finding of an underlying disorder, symptoms alone 
cannot be service-connected.  Sanchez-Benitez v. West, supra.  
Additionally, service connection cannot be granted if there 
is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, supra.  While the VA feet examiner noted there was 
a probable diagnosis of peripheral neuropathy, that examiner 
did not conduct a neurological examination and offered this 
diagnosis based solely on the veteran's statements.  Instead, 
the August 2002 peripheral nerves examiner indicated that 
neurological testing was normal, and the veteran did not have 
peripheral neuropathy.  Therefore, the Board finds that the 
competent evidence shows the veteran has no diagnosis of 
peripheral neuropathy.  In addition, the veteran has denied 
post-service fatigue and chronic joint pain.  Such disorders 
were not diagnosed.

In sum, the preponderance of the evidence is against the 
service connection claims for peripheral neuropathy, fatigue, 
or joint pain, and the claims are denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert, supra.


Memory Loss

The veteran has contended that he has memory loss that is due 
to his active service.

In a November 2003 written statement, the veteran indicated 
that he had to make lists of things to do so he would not 
forget.

To the extent that the veteran claims memory loss due to 
service, the evidence shows no objective indication of a 
chronic psychiatric disability.  Specifically, in an August 
2002 VA examination undertaken to address this issue, the 
examiner conducted a thorough mental status examination and 
found no Axis I diagnosis.  The Axis IV stressor was 
identified as stress of medical problems.  The Global 
Assessment of Functioning was reported as 73.

The veteran's memory was found not to be impaired, and no 
psychiatric impairment was noted.  The examiner noted the 
veteran was employed full time and in a long-term marriage, 
indicating no social impairment.  Given that the veteran's 
service medical records contain no complaints of memory loss, 
and the current evidence shows the veteran had no problems 
with memory and no psychiatric diagnosis, the Board concludes 
that service connection is not warranted.

In sum, the preponderance of the evidence is against the 
service connection claim for memory loss, and the claim is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert, supra.


Undiagnosed Illness

The Board notes that the evidence establishes the veteran had 
service in Saudi Arabia during the Persian Gulf War.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2007).

In essence, the Board must determine whether the veteran's 
claims of night sweats, fatigue, tinea pedis and 
hyperkeratosis of the feet, joint pain, and peripheral 
neuropathy are related to his service in the Persian Gulf.  
He believes these are related to a virus he incurred while in 
the Persian Gulf.

After a review of the claims file, the Board finds that the 
evidence is against the claims based on an undiagnosed 
illness.  During August 2002 VA examinations, the veteran's 
complaints were either attributed to known diagnoses or shown 
not to be present.

The veteran's August 2002 VA examinations show he did not 
receive a diagnosis of peripheral neuropathy.  His 
neurological examination was normal.  The veteran indicated 
during his August 2002 VA chronic fatigue syndrome 
examination that he developed some fatigue in the summer of 
1991, but it was pretty much gone.  The examiner noted there 
was no evidence of chronic fatigue syndrome.  The veteran 
also denied chronic joint pain during that same examination 
and indicated he had no pain whatsoever.  The August 2002 VA 
feet examiner indicated the veteran's hyperkeratotic buildup 
of the heels was likely secondary to mild tibial varum.  In 
addition, his other foot disorder was diagnosed as tinea 
pedis.  Finally, the record contains no in-service or post-
service treatment or complaints of night sweats or any sleep 
disturbance.

Accordingly, there is no basis for the veteran's claim that 
these disorders are due to an undiagnosed illness occasioned 
by service in the Persian Gulf.  In other words, the relevant 
medical evidence establishes that the veteran does not have 
undiagnosed illnesses manifested by peripheral neuropathy, 
night sweats, fatigue, tinea pedis, hyperkeratotic buildup of 
the heels, or joint pain.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  To the extent that these claimed disorders have 
been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.




Increased Rating for Tinnitus

Service connection for tinnitus was established in November 
2002, and the RO assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2002).  
The veteran appealed the assignment of the 10 percent rating.  
In June 2004, the RO denied the veteran's request because 
under DC 6260 there is no provision for assignment of a 
higher evaluation.  The veteran appealed that decision to the 
Board.

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2007).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims reversed a Board decision 
which had found that, under pre-June 2003 regulations, no 
more than a single 10 percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003, versions of 
DC 6260 required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  Subsequently, the 
Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's longstanding interpretation of DC 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
U.S. Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations is 
entitled to substantial deference by the courts as long as 
that interpretation is not plainly erroneous or inconsistent 
with the regulations.  Id. at 1349-50.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of DC 6260 is plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Veterans Court had erred in not deferring 
to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precluded an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for an evaluation in excess of 
10 percent for his service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 
supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is granted.

Service connection for high cholesterol is denied.

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for residuals of a right clavicular 
fracture is denied.

Service connection for calcific tendonitis of the bilateral 
shoulders is denied.

Service connection for status post fracture of the right 
patella is denied.

Service connection for osteoarthritis of both knees is 
denied.

Service connection for obesity and hyperlipidemia is denied.

Service connection for night sweats is denied.

Service connection for tinea pedis is denied.

Service connection for peripheral neuropathy is denied.

Service connection for fatigue is denied.

Service connection for joint pain is denied.

Service connection for hyperkeratotic buildup of the feet is 
denied.

Service connection for memory loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The veteran was scheduled for an examination in April 2006 to 
evaluate the current level of disability associated with his 
service-connected status post fractured left acetabulum.  The 
April 2006 notice provided to the RO from QTC services 
indicates the veteran failed to report for his examination.  
In a September 2006 written statement, the veteran indicates 
he did not receive notice of this examination and, if he had, 
he would have reported for it.  Therefore, while the evidence 
shows the notice was sent to the veteran's address of record, 
since the veteran indicated he never received the notice and 
would have reported for the examination if he had, the Board 
finds that an additional examination should be scheduled.

The veteran's service records show he complained of sinus 
drainage and cough in December 1970.  He had a cough and was 
diagnosed with rhinitis in November 1971.  In April 1974, he 
noted a history of shortness of breath.  An undated service 
medical record indicates the veteran was diagnosed with a 
deviated septum.  In a November 1999 treatment record, the 
veteran's private physician states his reactive airway 
disease might have been aggravated by his exposure to burning 
oil fields in the Persian Gulf.  A December 1999 private 
treatment record shows the veteran's diagnosed asthma was 
secondary to his chronic sinusitis.  Private treatment 
records show the veteran underwent septoplasty in February 
2000 for a deviated septum.

The veteran seeks service connection for a respiratory 
disorder, septoplasty to correct septal deviation, and 
sinusitis.  Since the service medical records show treatment 
for symptoms associated with these disorders, the Board must 
remand the claims to determine whether any of these disorders 
are related to his active duty.

With regard to the veteran's claim of entitlement to service 
connection for an immune system disorder, the Board finds 
that additional development is necessary.  Given the 
veteran's treatment records showing he has a possible immune 
deficiency syndrome and his service in the Persian Gulf, the 
Board finds that we need to solicit an opinion as to whether 
any immune system disorder is related to his military 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination to determine the nature, 
extent and etiology of any diagnosed 
respiratory disorder, septoplasty, or 
sinusitis.  The examiner should review the 
claims file and comment on the following:

a.  What are the veteran's current 
respiratory diagnoses?

b.  Is it at least as likely as not 
that any currently diagnosed 
respiratory disorder is related to 
the veteran's active service or any 
treatment rendered therein?

c.  Is it at least as likely as not 
that any currently diagnosed 
respiratory disorder is secondary 
to a disability that was incurred 
in service?

d.  For any remaining respiratory 
diagnosis, what is its etiology?

2.  The RO should schedule the veteran for 
a VA examination to determine the current 
level of disability associated with his 
service-connected status post fractured 
left acetabulum.

3.  The RO should send the veteran's 
claims file to an appropriate VA 
specialist to answer the following:

a.  Does the veteran have a 
diagnosed immune system disorder?

b.  If the veteran does have a 
diagnosed immune system disorder, 
is it at least as likely as not 
that the veteran's disorder is 
related to his military service, 
including his service in the 
Persian Gulf?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


